               Case 7:21-cv-00028 Document 1 Filed 03/02/21 Page 1 of 20



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                               MIDLAND/ODESSA DIVISION

     DAVID WICKLIFFE AND ROBERT                    §
     MORRISON, Individually and On                 §
     Behalf of All Others Similarly Situated,      §
                                                   §
     Plaintiffs,                                   §
                                                   §
     v.                                            §          Civil Action No. 7:21-cv-28
                                                   §
     TERRA OILFIELD SERVICES, LLC,                 §
                                                   §
     Defendant.                                    §
                                                   §



                            PLAINTIFFS’ ORIGINAL COMPLAINT


          Plaintiffs David Wickliffe and Robert Morrison (“Named Plaintiffs”) on behalf of

   themselves and all others similarly situated (“Class Members” herein) (Named Plaintiff and Class

   Members are collectively referred to herein as “Plaintiffs”) bring this Fair Labor Standards Act

   (“FLSA”) suit against the above-named Defendant under the Fair Labor Standards Act, 29 U.S.C.

   § 201, et seq., as amended and the New Mexico Minimum Wage Act (“NM Wage Act”), N.M.

   STAT. § 50-4-19, et seq. and in support thereof would show as follows:

                                       I. NATURE OF SUIT

1. The FLSA was passed by Congress in 1938 to eliminate low wages and long hours and to correct

   conditions that were detrimental to the health and well-being of workers. Brooklyn Sav. Bank v.

   O’Neil, 324 U.S. 697, 706 (1945). To achieve its humanitarian goals, the FLSA “limits to 40 a

   week the number of hours that an employer may employ any of his employees subject to the Act,

   unless the employee receives compensation for his employment in excess of 40 hours at a rate not



   Plaintiffs’ Original Complaint                                                   Page 1
                Case 7:21-cv-00028 Document 1 Filed 03/02/21 Page 2 of 20



   less than one and one-half times the regular rate at which he is employed.” Walling v. Helmerich

   & Payne, 323 U.S. 37, 40 (1944) (discussing the requirements of 29 U.S.C. § 207(a)).

2. Likewise, the NM Wage Act requires that employees who work more than forty hours in a week

   be paid one and one-half times their regular hourly rate for hours worked in excess of forty hours.

   N.M. STAT. § 50-4-22.

3. Defendant Terra Oilfield Services, LLC (“Defendant”) failed to pay its operators, A Supervisors

   and B Supervisors in both its Water Treatment and Water Transfer divisions in accordance with

   the guarantees and protections of the FLSA and the NM Wage Act. Defendant refuses to pay

   Plaintiffs for all of their work time. Specifically, Defendant refuses to pay Plaintiffs for (1) drive

   time before arriving and after leaving their oilfield jobsites, (2) time at service stations performing

   integral and indispensable work, (3) all time on the jobsites, and (4) travel that keeps Plaintiffs

   away from home overnight. Defendant also failed to include non-discretionary “Travel Bonuses”

   in Plaintiffs’ regular rate of pay for the purposes of calculating the appropriate overtime rate.

   Because there are other putative plaintiffs who are similarly situated to the Named Plaintiffs with

   regard to the work performed and the Defendant’s compensation policies, Named Plaintiffs bring

   their FLSA claims as an opt-in collective action pursuant to 29 U.S.C. § 216(b) and their NM Wage

   Act claims as an opt-out class action under Federal Rule of Civil Procedure 23.

                                               II. PARTIES

4. Named Plaintiff David Wickliffe is an individual who resides in Oklahoma and was employed by

   Defendant within the meaning of the FLSA. Named Plaintiff Wickliffe was employed primarily

   by Defendant in Defendant’s Water Treatment division, from May 2019 through October 2020.

   He has consented to be a party-plaintiff in this action. See Exhibit A to Plaintiffs’ Original

   Complaint.



   Plaintiffs’ Original Complaint                                                         Page 2
                Case 7:21-cv-00028 Document 1 Filed 03/02/21 Page 3 of 20



5. Named Plaintiff Robert Morrison is an individual who resides in Arkansas and was employed by

   Defendant within the meaning of the FLSA. Named Plaintiff Morrison was employed by

   Defendant in Defendant’s Water Transfer division, from April 2018 through January 17, 2021. He

   has consented to be a party-plaintiff in this action. See Exhibit B to Plaintiffs’ Original Complaint.

6. The Named Plaintiffs and Class Members are Defendant’s current and former operators, A

   Supervisors and B Supervisors who worked as such for Defendant in Defendant’s Water Treatment

   and Water Transfer divisions.

7. Defendant Terra Oilfield Services, LLC is a foreign limited liability company organized in

   Delaware that is authorized to do business in Texas and that is doing business in Texas. Defendant

   may be served with service of process by serving its registered agent, Cogency Global, Inc., at

   1601 Elm Street, Dallas Texas 75201.

                                   III. JURISDICTION AND VENUE

8. This Court has subject matter jurisdiction in this matter because Plaintiffs assert claims arising

   under federal law. Specifically, Plaintiffs assert claims arising under the Fair Labor Standards Act

   of 1938, as amended, 29 U.S.C. § 201, et seq. This Court, therefore, has jurisdiction pursuant to

   28 U.S.C. § 1331. Plaintiffs’ NM Wage Act claims form part of the same case or controversy as

   their federal claims under Article III of the United States Constitution. Therefore, this Court has

   supplemental jurisdiction over Plaintiffs’ NM Wage Act claims pursuant to 28 U.S.C. §1367(a).

   This Court also has personal jurisdiction over all parties to this action. Additionally, this court has

   diversity jurisdiction under 28 U.S.C. § 1332, as Named Plaintiffs are residents of Oklahoma and

   Arkansas, and Defendant is a resident of Delaware, and the amount at stake in this matter is more

   than $75,000.

9. Venue is proper in the Midland Division of the United States District Court for the Western District

   of Texas. A substantial part of the events forming the basis of this suit occurred in Midland County

   Plaintiffs’ Original Complaint                                                         Page 3
                 Case 7:21-cv-00028 Document 1 Filed 03/02/21 Page 4 of 20



   and Ector County, Texas, both of which are in this District and Division. Venue in this Court is

   therefore proper under 28 U.S.C. § 1391(b). Named Plaintiffs Wickliffe and Morrison were

   employees of Defendant and performed work for Defendant in Ector County and Midland County,

   Texas. Defendant does business and maintains an office in Midland County, Texas. Defendant is

   subject to this Court’s personal jurisdiction with respect to this civil action. Venue in this Court

   is therefore proper under 28 U.S.C. § 1391(b)(1).

                                 IV. COVERAGE UNDER THE FLSA

10. At all relevant times, Defendant has acted, directly or indirectly, in the interest of an employer with

   respect to Named Plaintiffs and the Class Members.

11. At all times hereinafter mentioned, Defendant has been an “employer” within the meaning of

   Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

12. At all times hereinafter mentioned, Defendant has been engaged in an “enterprise” within the

   meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

13. At all times hereinafter mentioned Defendant has been an enterprise engaged in commerce or in

    the production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29

    U.S.C. § 203(s)(1), in that Defendant is an enterprise and has had employees handling, selling, or

    otherwise working on goods or materials that have been moved in or produced for commerce by

    any person and in that said enterprise has had and has an annual gross volume of sales made or

    business done of not less than $500,000 (exclusive of excise taxes at the retail level which are

    separately stated).

14. At all times hereinafter mentioned, Named Plaintiffs and Class Members were individual

   “employees” (as defined in Section 3(e)(1) of the FLSA, 29 U.S.C. § 203(e)(1)) who were engaged

   in commerce or in the production of goods for commerce as required by 29 U.S.C. §207 and whom



    Plaintiffs’ Original Complaint                                                         Page 4
                Case 7:21-cv-00028 Document 1 Filed 03/02/21 Page 5 of 20



   Defendant at all relevant times “employ[ed]” within the meaning of Section 3(g) of the FLSA, 29

   U.S.C. § 203(g).

                        V. COVERAGE UNDER THE NM WAGE ACT

15. At all times hereinafter mentioned, Defendant has been an “employer” within the meaning of

   Section 50-4-21(B) of the NM Wage Act.

16. At all times hereinafter mentioned, Named Plaintiffs and the NM Class Members (defined below)

   were individual “employees” within the meaning of Section 50-4-21(C) of the NM Wage Act, and

   whom Defendant at all relevant times “employ[ed]” within the meaning of Section 50-4-21(A) of

   the NM Wage Act.

                                    VI. FACTUAL ALLEGATIONS

   A. Violations

17. Defendant is an oilfield services company that provides both water transfer and water treatment

   services to oilfield frac sites in Texas and New Mexico. Defendant employs operators, A

   Supervisors and B Supervisors in both its Water Treatment and Water Transfer divisions.

18. Defendant has an office in Midland, Texas and performs work in and around Midland County.

19. Named Plaintiff Wickliffe was hired by Defendant as an operator in the Water Treatment division

   in May 2019. At some point thereafter, he moved into a B Supervisor role in the same department

   and remained in that role until January 2020, when he became an A Supervisor. He left

   Defendant’s employment in October 2020. While he was primarily employed in Defendant’s

   Water Treatment division, he also performed work as an operator in Defendant’s Water Transfer

   division.

20. Named Plaintiff Morrison was hired by Defendant as an operator in the Water Transfer division in

   April 2018. During his employment he performed duties first as an operator, then as a B



   Plaintiffs’ Original Complaint                                                    Page 5
                Case 7:21-cv-00028 Document 1 Filed 03/02/21 Page 6 of 20



   Supervisor, and finally as an A Supervisor. He left his employment with Defendant on January

   17, 2021.

21. Throughout their employment, Defendant paid Named Plaintiffs by the hour and not on a salary-

   basis or on a fee-basis.

22. In both the Water Treatment and Water Transfer divisions, Defendant paid all of its operators, B

   Supervisors and a number of its A Supervisors by the hour and not on a salary-basis, or on a fee-

   basis.

23. In both the Water Treatment and Water Transfer divisions, neither operators, A Supervisors or B

   Supervisors have the authority to hire or fire other employees.

24. Defendant employs Water Treatment and Water Transfer operators, A Supervisors and B

   Supervisors across the country, including in Texas (both in the Eagle Ford Shale in South Texas

   and the Permian Basin in West Texas), New Mexico, Ohio, North Dakota, and Oklahoma.

25. Defendant classifies its Water Treatment and Water Transfer operators, A Supervisors and B

   Supervisors as FLSA and NM Wage Act non-exempt employees, meaning they are entitled to

   overtime for hours worked over forty hours per week.

26. Named Plaintiffs performed work in the Permian Basin, based out of either Carlsbad, New Mexico

   or Midland, Texas. Defendant maintained man camps in both locations.

27. Defendant divided the workday into two twelve hour-shifts. Regardless of whether Named

   Plaintiffs were working out of Carlsbad or Midland, their daily routine, and the routine of the Water

   Treatment and Water Transfer operators, A Supervisors and B Supervisors, was the same. The

   day started with a crew of operators and A and/or B Supervisors meeting up at the man camp or at

   a hotel approximately 15 minutes prior to the time needed to leave to make it to the designated

   worksite. The operators would load into company-vehicles driven by either operator(s) or A or B

   Supervisors and drive to a service station in the city, either Midland or Carlsbad, within fifteen

   Plaintiffs’ Original Complaint                                                       Page 6
                 Case 7:21-cv-00028 Document 1 Filed 03/02/21 Page 7 of 20



   minutes of leaving the man-camp or hotel. There were either one or two A and B Supervisors per

   shift.

28. At the service station, the operators and A and/or B Supervisors would perform various tasks that

   were integral and indispensable to Plaintiffs’ principal activities for which Defendant employed

   and employs them, including:

            o Filling the company vehicle with fuel;

            o Filling 5 and 15 gallon gas canisters with unleaded fuel for use on the jobsite;

            o Filling supplemental fuel tanks with diesel fuel for use on the jobsite;

            o Conducting vehicle inspections, including checking the coolant and oil level of the

               company vehicle; and

            o Performing any necessary maintenance on the company vehicle.

29. The fuel canisters and supplemental fuel tanks filled at the service station were used to fill the

   vehicles that remained on the jobsite throughout the job. Those vehicles were left running during

   the shift and were occupied by the crew, including as a means of air conditioning. The vehicles

   driven to and from the jobsite were also used at the jobsites, were also left running throughout the

   day, and were occupied by the crew throughout the shift. The diesel fuel from the supplemental

   fuel tank was necessary to run the water pumps on the job sites. The vehicles were also used on

   the jobsite to ferry diesel fuel between onsite fuel cells and the diesel engine-driven water pumps

   used in the fracking process.

30. From the service station, the crew, driven in a company vehicle by an A or B Supervisor or

   operator, would continue to the job site, where they would attend either a shift change meeting or

   a safety meeting. These meetings lasted between 15 and 30 minutes.

31. Thereafter, the prior shift’s driver drove around the site to pick up the operators and A and B

   Supervisors at their various locations and then returned to the man camp or hotel. The crew

   Plaintiffs’ Original Complaint                                                        Page 7
                Case 7:21-cv-00028 Document 1 Filed 03/02/21 Page 8 of 20



   typically left the jobsite to return to either Carlsbad or Midland after spending approximately 13-

   14.5 hours at the worksite. Occasionally, the crew stopped on the way home to fill up the

   supplemental fuel tank with diesel fuel in order to prepare for the next day’s work. The crew

   typically arrived back in the man camp or hotel between 60 to 90 minutes after they left the site.

32. Each crew member was typically on the jobsite for a total of 13-14.5 hours. And, including drive

   time and time spent at the service station, the workday would typically last more than 15 hours per

   day.

33. The Water Treatment and Water Transfer operators, as well as the A and B Supervisors, including

   Named Plaintiffs and the Class Members, did not receive uninterrupted meal breaks. Rather, they

   ate while working.

34. Defendant had a policy and practice of failing and refusing to pay Named Plaintiffs and Class

   Members for any more than 12.5 hours per day worked or—on rare occasions—13 hours per day

   worked. That is, Defendant had a policy and practice of failing and refusing to pay Plaintiffs for

   all of their work time.

35. On numerous occasions, Named Plaintiffs reported working more than 12.5 hours to Defendant.

   Instead of paying for that time over 12.5 hours in a day, Defendant compensated Named Plaintiffs

   for a lesser amount. Oftentimes when Named Plaintiffs’ timesheets reflected that they worked

   more than 12.5 hours in a day, Defendant would return Named Plaintiffs’ timesheet back to them

   and instruct them to reduce their reported hours to 12.5.

36. There were numerous occasions when Named Plaintiffs reported working more than 12.5 hours

   only to be paid for 12.5 hours. Because it was futile to report the additional hours that they worked

   over 12.5 hours, Named Plaintiffs often reported that they worked only 12.5 hours of work per day

   even though they worked more than that.



   Plaintiffs’ Original Complaint                                                       Page 8
                 Case 7:21-cv-00028 Document 1 Filed 03/02/21 Page 9 of 20



37. And when Named Plaintiffs did occasionally report more than 12.5 hours worked in a shift, their

   time was often cut back to 12.5 hours.

38. Named Plaintiffs and Class Members worked long hours. Named Plaintiffs typically worked at

   least fourteen hours per day, seven days per week, and, consequently, in weeks where they

   performed work, more than forty hours in a week.

39. Therefore, Defendant failed to compensate Named Plaintiffs and the Class Members at the

   appropriate overtime rate for their work time spent at the service station, driving time, and job site

   time.

40. Although the Water Transfer and Water Treatment operators, A Supervisors and B Supervisors

   including Named Plaintiffs and the Class Members, performed work in the oilfields, their homes

   were very often hundreds of miles away. They worked on hitches where they had a set number of

   days on duty followed by a set number of days where they were off duty and returned to their

   homes. Thus, they were required to travel between their homes and remote jobsites (“Remote

   Worksite Travel”) during normal work hours and were required to stay overnight near these remote

   jobsites for the entirety of their hitch.

41. Defendant paid the Water Transfer and Water Treatment operators, A Supervisors and B

   Supervisors, including Named Plaintiffs and the Class Members, a “Travel Bonus” for their

   Remote Worksite Travel. To obtain the Travel Bonus, Named Plaintiffs and the Class Members

   were required to complete a “Travel Bonus Approval Form” where they were required to list the

   date of travel, start location, and end location. Defendant then calculated the Travel Bonus by

   multiplying the number miles driven by $0.20. The Travel Bonuses were paid as wages and were

   subject to withholdings for Federal Income Tax, Social Security, and Medicare.

42. The Travel Bonus was non-discretionary as to both the fact that payment is to be made and the

   amount of payment.

   Plaintiffs’ Original Complaint                                                        Page 9
                 Case 7:21-cv-00028 Document 1 Filed 03/02/21 Page 10 of 20



43. Defendant does not include the Travel Bonus in Water Transfer or Water Treatment operators’, A

   Supervisors’ or B Supervisors’ (including Named Plaintiffs’ and the Class Members’) regular rates

   of pay for purposes of determining the appropriate overtime rate.

44. Defendant did not and does not consider Remote Worksite Travel as hours worked and therefore

   does not pay any hourly wages for Remote Worksite Travel. Because Remote Worksite Travel

   occurs in weeks where Plaintiffs work more than forty hours, the Remote Worksite Travel

   constitutes uncompensated overtime.

45. In the performance of their work, Plaintiffs handle tools, vehicles, hoses, safety and other

   equipment and materials that were manufactured outside of the state in which they were performing

   work.

46. For all times relevant to this action, as Water Transfer and Water Treatment operators, A

   Supervisors and B Supervisors, the Plaintiffs’ primary job duty for the Defendant has been the

   performance of manual, non-management work outside in the oilfield. The Plaintiffs’ primary job

   duty is not the performance of office or non-manual work directly related to Defendant’s

   management or general business operations or those of its customers.

47. The job duties of the Water Transfer operators, A Supervisors and B Supervisors at each of the

   Defendant’s locations was and is essentially the same. As a result, each Water Transfer operator,

   A Supervisor and B Supervisor performed the same or similar job duties throughout Defendant’s

   operations.

48. The job duties of the Water Treatment operators, A Supervisors and B Supervisors at each of the

   Defendant’s locations was and is essentially the same. As a result, each Water Treatment operator,

   A Supervisor and B Supervisor performed the same or similar job duties throughout Defendant’s

   operations.



   Plaintiffs’ Original Complaint                                                    Page 10
                Case 7:21-cv-00028 Document 1 Filed 03/02/21 Page 11 of 20



49. The daily and weekly activities of Plaintiffs were routine and largely governed by standardized

   plans and procedures created by Defendant. Virtually every job function was predetermined by

   Defendant, including the schedule of work and related work duties. The Plaintiffs were prohibited

   from varying their job duties outside of the predetermined parameters.

50. Plaintiffs did not direct the work of two or more employees at any time during their employment

   as operators or A or B Supervisors. Plaintiffs did not have the authority to hire or fire other

   employees, and their suggestions and recommendations as to the hiring, firing, advancement,

   promotion, or any other change of status of other employees were not given particular weight.

51. Plaintiffs did not perform work that required knowledge of an advanced type in a field of science

   or learning customarily acquired by a prolonged course of specialized intellectual instruction; and

   they do not perform work in a recognized field of artistic or creative endeavor.

52. Defendant did not pay Named Plaintiffs or Class Members on a salary or a fee basis pursuant to

   29 C.F.R. §541.600. Instead, Defendant paid Named Plaintiffs and Class Members on an hourly

   basis.

53. Defendant’s Water Transfer and Water Treatment operators are FLSA non-exempt employees.

54. Defendant’s Water Transfer and Water Treatment operators are NM Wage Act non-exempt

   employees.

55. Defendant’s Water Transfer and Water Treatment A Supervisors are FLSA non-exempt

   employees.

56. Defendant’s Water Transfer and Water Treatment A Supervisors are NM Wage Act non-exempt

   employees.

57. Defendant’s Water Transfer and Water Treatment B Supervisors are FLSA non-exempt

   employees.



   Plaintiffs’ Original Complaint                                                     Page 11
                Case 7:21-cv-00028 Document 1 Filed 03/02/21 Page 12 of 20



58. Defendant’s Water Transfer and Water Treatment B Supervisors are NM Wage Act non-exempt

   employees.

59. Defendant was aware that Plaintiffs were performing work outside of their recorded hours. But

   Defendant did not and does not compensate Named Plaintiffs or Class Members for any time other

   than time they spent at the jobsite. Further, Defendant does not compensate Named Plaintiffs or

   Class Members for all of their time at the jobsites; and it does not compensate them for any of their

   time driving after the first work of the day and before the last work of the day.

60. As a result, Defendant failed and refused to pay Named Plaintiffs and Class Members for all

   overtime hours they worked.

61. Defendant has employed and is employing other individuals as Water Transfer and Water

   Treatment operators, A Supervisors and B Supervisors who have performed the same job duties

   under the same pay provisions as Named Plaintiffs, in that they have performed, or are performing,

   the same job duties, and have consistently worked in excess of forty hours in a workweek and have

   been denied pay for work at service stations, drive time, and jobsite work.

62. Defendant has knowingly, willfully, or with reckless disregard carried out, and continues to carry

   out, its illegal pattern or practice of failing to pay overtime compensation to Named Plaintiffs and

   the Class Members.

   B. Defendants’ denial of pay for overtime constitutes continuing course of conduct.

63. In 2009, the New Mexico 49th Legislature unanimously passed—and the governor signed—House

   Bill 489. House Bill 489 became effective June 19, 2009. With House Bill 489’s passage, the

   statute of limitations for wage claims, including unpaid overtime claims, under the NM Wage Act

   was extended from one year to three years. NMSA 1978 § 37-1-5. Also, effective June 19, 2009,

   the statute of limitations under the NM Wage Act is eliminated when the violation is part of a

   “continuing course of conduct.”    Id. § 50-4-32.

   Plaintiffs’ Original Complaint                                                       Page 12
                Case 7:21-cv-00028 Document 1 Filed 03/02/21 Page 13 of 20



64. Since before Named Plaintiffs began working for Defendant and continuing through today,

   Defendant has maintained a policy and practice of failing and refusing to pay Named Plaintiffs and

   Class Members for any more than 12.5 hours per day worked or—on rare occasions—13 hours per

   day worked. And even though Water Transfer and Water Treatment operators, A Supervisors and

   B Supervisors work more than that prescribed amount—and those hours constitute overtime

   hours—Defendant did not pay Named Plaintiffs or the Class Members at an overtime rate for those

   hours over 12.5 in a day.

65. Since before Named Plaintiffs began working for Defendant and continuing through today,

   Defendant has maintained a policy and practice of failing and refusing to (1) pay any hourly wage

   for Remote Worksite Travel and (2) include the Travel Bonus in Plaintiffs’ and the Class Members’

   regular rates of pay.

66. Defendant’s continued refusal to pay for all of the Plaintiffs’ compensable work time constitutes a

   continuing course of conduct.

                           VII. COLLECTIVE ACTION ALLEGATIONS

67. Named Plaintiffs and the Class Members performed the same or similar job duties as one another

   in that they worked as, and performed the duties of, Water Transfer and Water Treatment operators,

   A Supervisors and B Supervisors in Defendant’s worksites in Texas and New Mexico. Further,

   Named Plaintiffs and the Class Members were subjected to the same pay provisions in that they

   were all paid on an hourly basis but were not compensated at the rate of at least one and one-half

   their regular rates of pay for all hours worked in excess of 40 in a workweek. More specifically,

   Defendant knowingly refused to pay Named Plaintiffs and the Class Members for more than 12.5

   hours per day, or on rare occasions, 13 hours per day, which did not include all drive time, time at

   a service station, all of the jobsite time, or Remote Worksite Travel. Defendant also failed to

   include the non-discretionary “Travel Bonus” in Plaintiffs’ regular rate of pay for the purposes of

   Plaintiffs’ Original Complaint                                                      Page 13
               Case 7:21-cv-00028 Document 1 Filed 03/02/21 Page 14 of 20



   calculating the appropriate overtime rate. Thus, the Class Members are owed unpaid overtime for

   the same reasons as Named Plaintiff, without regard to their individualized circumstances.

68. This policy or practice is and was applicable to the Named Plaintiffs and all Class Members.

   Application of this policy or practice does not depend on the personal circumstances of the Named

   Plaintiffs or those joining this lawsuit. Rather, the same policy or practice that resulted in the non-

   payment of overtime compensation to Named Plaintiffs also applied to all Class Members.

   Accordingly, the “Class Members” are properly defined as:

               1. All current and former Water Treatment operators, A Supervisors
               or B Supervisors in Defendant’s Water Treatment division in the last
               three years who were paid by the hour, and

               2. All current and former Water Transfer A Supervisors in the last three
               years and all current and former Water Transfer operators and B
               Supervisors from December 23, 2019 to the present.

                   VIII. NM WAGE ACT RULE 23 CLASS ALLEGATIONS

69. Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Named Plaintiffs, individually and on

   behalf of all other similarly situated employees, pursue NM Wage Act claims against Defendant.

70. Named Plaintiffs seek certification of a class pursuant to Rule 23 of the Federal Rules of Civil

   Procedure (the “NM Class Members”) as follows:

           All current and former Water Treatment and Water Transfer operators, A
           Supervisors or B Supervisors who were paid by the hour and who worked
           for Defendant in New Mexico in at least one workweek since June 19, 2009.

71. Named Plaintiffs, individually and on behalf of all other similarly situated employees, seek relief

   on a class basis challenging Defendant’s practice of (1) refusing to pay Named Plaintiffs and the

   Class Members for more than 12.5 hours per day, or on rare occasions, 13 hours per day and

   therefore failing to pay Named Plaintiffs and other similarly situated employees one and one-half

   times their regular hourly rate of pay for all hours worked over forty in a workweek, (2) refusing

   to compensate Named Plaintiffs and NM Class Members for their Remote Worksite Travel, and

   Plaintiffs’ Original Complaint                                                         Page 14
               Case 7:21-cv-00028 Document 1 Filed 03/02/21 Page 15 of 20



   (3) refusing to include the non-discretionary “Travel Bonus” it paid to Plaintiffs in Plaintiffs’

   regular hourly rate.

72. Named Plaintiffs and the NM Class Members performed the same or similar job duties as one

   another in that they worked as, and performed the duties of, non-exempt employees, namely Water

   Treatment and Water Transfer operators, A Supervisors and B Supervisors, on Defendant’s

   worksites in New Mexico. Further, Named Plaintiffs and the NM Class Members were subjected

   to the same pay provisions in that they were all paid by the hour and were not paid for more than

   12.5 hours per day, or on rare occasions, 13 hours per day, despite working more than 12.5 to 13

   hours per day.

73. Defendant’s failure to compensate employees for hours worked in excess of 40 in a workweek as

   required by the NM Wage Act results from a policy or practice of (1) refusing to pay Named

   Plaintiffs and the NM Class Members for more than 12.5 hours per day, or on rare occasions, 13

   hours per day, (2) refusing to compensate Named Plaintiffs and NM Class Members for their

   Remote Worksite Travel, and (3) refusing to include the non-discretionary “Travel Bonus” it paid

   to Plaintiffs in Plaintiffs’ regular hourly rate. This policy or practice is applicable to the Named

   Plaintiffs and all NM Class Members. Application of this policy or practice does not depend on

   the personal circumstances of the Named Plaintiffs or those joining this lawsuit. Rather, the same

   policy or practice that resulted in the non-payment of overtime compensation to Named Plaintiffs

   also applied to all NM Class Members.

74. Throughout the relevant period, Defendant knew that Named Plaintiffs and NM Class Members

   were not being properly compensated for all of their hours worked.

75. Defendant maintained common work, time, and pay policies and procedures for its Water

   Treatment and Water Transfer operators, A Supervisors and B Supervisors based out of and

   working in New Mexico. As a result, Named Plaintiffs and NM Class Members are similarly

   Plaintiffs’ Original Complaint                                                      Page 15
                Case 7:21-cv-00028 Document 1 Filed 03/02/21 Page 16 of 20



   situated and have been regularly deprived of pay for workweeks during which they worked more

   than forty hours.

76. Plaintiffs’ NM Wage Act claims against Defendant satisfy the numerosity, commonality,

   typicality, adequacy, and superiority requirements for the certification of a class action under

   Federal Rule of Civil Procedure 23.

77. Numerosity. The class satisfies the numerosity standard as it is believed that there are

   approximately 80-100 NM Class Members, including current and former employees.

   Consequently, joinder of all NM Class Members in a single action is impracticable. The data

   required to calculate the size of the class is within the control of Defendant.

78. Commonality. There are questions of law and fact common to the class that predominate over any

   questions affecting individual members. The questions of law and fact common to the class arising

   from Defendant’s actions include, without limitation, the following:

       a) Whether Defendant’s common policy of paying for only 12.5 hours of work per day or, on

            rare occasions, 13 hours of work per day deprived its Water Treatment and Water Transfer

            operators, A Supervisors and B Supervisors proper overtime compensation.

       b) Whether Defendant violated the NM Wage Act by failing to pay for time worked at the

            service station;

       c) Whether Defendant violated the NM Wage Act by failing to pay for drive time after the

            first work, and before the last work, of the day;

       d) Whether Defendant violated the NM Wage Act by failing to pay for all jobsite time;

       e) Whether Defendant violated the NM Wage Act by failing to pay for Remote Worksite

            Travel;

       f)   Whether Defendant violated the NM Wage Act by failing to include the “Travel Bonus”

            in Plaintiffs’ regular hourly rate;

   Plaintiffs’ Original Complaint                                                    Page 16
               Case 7:21-cv-00028 Document 1 Filed 03/02/21 Page 17 of 20



       g) Whether Defendant’s violation of the NM Wage Act constituted a continuing course of

           conduct; and

       h) The proper measure of damages sustained by the NM Class Members.

79. Typicality. Named Plaintiffs’ claims are typical of those of the class because Named Plaintiffs’

   claims arise from the same course of conduct and legal theories as the claims of the prospective

   NM Class Members. Like the NM Class Members, Named Plaintiffs worked as a non-exempt

   employees on Defendant’s New Mexico jobsites. Like the NM Class Members, Named Plaintiffs

   regularly worked in excess of forty hours per week. Like the NM Class Members, Named

   Plaintiffs were not paid for all of their work time due to Defendant’s policy of paying for only 12.5

   hours of work per day or, on rare occasions, 13 hours of work per day. The other facts outlined

   above likewise apply equally to both Named Plaintiffs and the NM Class Members.

80. Adequacy. Named Plaintiffs are adequate representatives of the class because their interests do

   not conflict with the interests of the NM Class Members they seek to represent. The interests of

   the members of the class will be fairly and adequately protected by Named Plaintiffs and the

   undersigned counsel, who have experience in employment and class action lawsuits.

81. Superiority. A class action is superior to other available means for the fair and efficient

   adjudication of this lawsuit. Even in the event any member of the class could afford to pursue

   individual litigation against a company the size of Defendant, doing so would unduly burden the

   court system. Individual litigation of many of these claims would magnify the delay and expense

   to all parties and flood the court system with duplicative lawsuits. Prosecution of separate actions

   by individual members of the class would create risk of inconsistent and varying judicial results

   and establish incompatible standards of conduct for Defendant. A single class action can determine

   the rights of all NM Class Members in conformity with the interest of efficiency and judicial

   economy.

   Plaintiffs’ Original Complaint                                                       Page 17
               Case 7:21-cv-00028 Document 1 Filed 03/02/21 Page 18 of 20



               IX. CAUSE OF ACTION ONE: FAILURE TO PAY WAGES IN
               ACCORDANCE WITH THE FAIR LABOR STANDARDS ACT

82. During the relevant period, Defendant violated Section 7 of the FLSA, 29 U.S.C. §§ 207, and

   215(a)(2), by employing employees, including Named Plaintiffs and the FLSA Class Members, in

   an enterprise engaged in commerce or in the production of goods for commerce within the meaning

   of the FLSA as stated herein above, for workweeks longer than 40 hours without compensating

   such employees for their work in excess of forty hours per week at rates that are not less than one-

   and-one-half times their regular rates for which they were employed. Defendant has acted willfully

   in failing to pay Named Plaintiffs and the Class Members in accordance with applicable law.

              X. CAUSE OF ACTION TWO: FAILURE TO PAY WAGES IN
              ACCORDANCE WITH NEW MEXICO MINIMUM WAGE ACT

83. During the relevant period, Defendant violated the New Mexico Minimum Wage Act, N.M. STAT.

   § 50-4-22 (West 2018), by employing employees, including Named Plaintiffs and the NM Class

   Members, for workweeks longer than 40 hours without compensating such employees for their

   work in excess of forty hours per week at rates that are not less than one-and-one-half times their

   regular hourly rate. Defendant’s violation of New Mexico Minimum Wage Act occurred as part

   of a continuing course of conduct.

                                    XI. PRAYER FOR RELIEF

          WHEREFORE, cause having been shown, Named Plaintiffs prays for judgment against

   Defendant as follows:

          a. For an expedited Order certifying a class and directing notice to putative class members

              pursuant to 29 U.S.C. § 216(b);

          b. For an Order certifying the NM Wage Law claims as a class action pursuant to Fed. R.

              Civ. P. 23, for designation of Named Plaintiffs as Class Representatives, and for

              designation of Plaintiffs’ counsel as class counsel;

   Plaintiffs’ Original Complaint                                                      Page 18
           Case 7:21-cv-00028 Document 1 Filed 03/02/21 Page 19 of 20



       c. For an Order pursuant to Section 16(b) of the FLSA, 29 U.S.C. §216(b), finding

           Defendant liable for unpaid back wages due to Named Plaintiffs (and those who have

           joined, or may join the suit) and for liquidated damages equal in amount to the unpaid

           compensation found due to Named Plaintiffs (and those who have joined, or may join

           the suit);

       d. For an Order awarding Named Plaintiffs and the NM Class Members damages pursuant

           to N.M. Stat. 50-4-26;

       e. For an Order awarding Named Plaintiffs and the NM Class Members damages for all

           violations, regardless of the date on which they occurred, as a result of Defendant’s

           continued course of conduct pursuant to N.M. Stat. Ann. 50-4-32;

       f. For an Order awarding Named Plaintiffs (and those who have joined or may join the

           suit) the taxable costs and allowable expenses of this action;

       g. For an Order awarding Named Plaintiffs (and those who have joined or may join the

           suit) attorneys’ fees; and

       h. For an Order awarding Named Plaintiffs (and those who have joined or may join the

           suit) pre-judgment and post-judgment interest at the highest rates allowed by law;

       i. For an Order awarding Named Plaintiffs declaratory and injunctive relief as necessary

           to prevent the Defendant’s further violations, and to effectuate the purposes, of the Fair

           Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq.; and

       j. For an Order granting such other and further relief, at law or in equity, as may be

           necessary and/or appropriate.




Plaintiffs’ Original Complaint                                                       Page 19
           Case 7:21-cv-00028 Document 1 Filed 03/02/21 Page 20 of 20



                                     Respectfully Submitted,

                                     MORELAND VERRETT, P.C.
                                     700 West Summit Dr.
                                     Wimberley, Texas 78676
                                     Tel: (512) 782-0567
                                     Fax: (512) 782-0605

                                     By: /s/ Douglas B Welmaker
                                            Douglas B. Welmaker
                                            Texas State Bar No. 00788641
                                            doug@morelandlaw.com

                                     ATTORNEY FOR PLAINTIFFS




Plaintiffs’ Original Complaint                                         Page 20
